DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mou (US 2020/0067008 A1).
Regarding claim 1, referring to at least Fig. 5 and related text, Mou teaches a display device comprising an organic light emitting element (600) (paragraph 49), the organic light emitting element including a thermally activated delayed fluorescence material (TADF) (613, 623, and 633 having TADF) (paragraphs 45 and 53), wherein the organic light emitting element includes a first light emitting layer (610), a second light emitting layer (620), and a third light emitting layer (630) (paragraph 49), the second light emitting layer is between the first light emitting layer and the third light emitting layer (fig. 5), a first weight percent concentration of the thermally activated delayed fluorescence material in the first light emitting layer (610 including 613 with X1) is lower than a second weight percent concentration of the thermally activated delayed fluorescence material in the second light emitting layer (620 including 623 with X2) (paragraphs 31 and 49, X1<X2 from “X1<X2 and X2>X3”, where X1 and X2 are weight percentages of doping concentrations), a third weight percent concentration of the thermally activated delayed fluorescence material in the third light emitting layer (630 including 633 with X3) is lower than the second weight percent concentration of the thermally activated delayed fluorescence material in the second light emitting layer (620 including 623 with X2) (paragraphs 31 and 49, X2>X3 from “X1<X2 and X2>X3”, where  X2 and X3 are weight percentages of doping concentrations). 
Mou does not explicitly disclose “the first weight percent concentration of the thermally activated delayed fluorescence material is equal to or less than the third weight percent concentration of the thermally activated delayed fluorescence material” since Mou does not compare between the first weight percent concentration (X1) and the third weight percent concentration (X3).  Nevertheless, Mou teaches that the first weight percent concentration (X1) and the third weight percent concentration (X3) are both lower than the second weight percent concentration (X2) (paragraphs 41 and 49, “X1<X2 and X2>X3”).  Mou further teaches various modification of weight percent concentration of TADF in the organic light emitting layer, including the modification such as gradual increase and then decrease from the anode toward the cathode throughout the organic light emitting layer, in order to provide the improvement of the light emission efficiency (paragraphs 35-44 and 71).  Then, it would have been obvious to one of ordinary skill in the art to adjust the weight percent concentrations, including the adjustment such that the first weight percent concentration is either equal to or less than the third weight percent concentration, as a routine skill in the art, in order to provide the improvement of the light emission efficiency.
	Regarding claim 3, Mou teaches wherein a thickness of the first light emitting layer is equal to or less than a thickness of the second light emitting layer (Table 1 and paragraph 51).
Regarding claim 4, Mou teaches wherein the first light emitting layer and the second light emitting layer are layered in the organic light emitting layer, the first light emitting layer is closer to an anode (200) than the second light emitting layer, and the second light emitting layer is closer to a cathode (1000) than the first light emitting layer (paragraph 56).
Regarding claim 5, Mou teaches wherein the third light emitting layer provided closer to the cathode than the second light emitting layer (fig. 5).
Regarding claim 6, Mou teaches wherein a thickness of the third light emitting layer is equal to or less than a thickness of the second light emitting layer (Table 1 and paragraph 51).
Regarding claim 7, Mou teaches wherein a thickness of the third light emitting layer is equal to or less than a thickness of the first light emitting layer (Table 1 and paragraph 51).
Regarding claim 8, Mou teaches wherein a thickness of the first light emitting layer is the same as a thickness of the third light emitting layer (Table 1 and paragraph 51).
Regarding claim 10, Mou teaches wherein a weight percent concentration of a light emitting material (612/622/632) in the organic light emitting layer is lower than the weight percent concentration of the thermally activated delayed fluorescence material in the organic light emitting layer (Table 1 and paragraph 62).

Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot in view of new ground of rejection under 35 U.S.C. 103 as set forth above in this Office Action.  
Applicant's additional arguments filed on 10/06/2022 also have been fully considered but they are not persuasive.  Applicant argues that Mou is not valid prior art referring to the publication date of Mou (Remarks, page 2).  This is not found persuasive since Mou’s effectively filed date (i.e., August 23, 2018 or May 31, 2019) is prior to effective filing date of the instant application (i.e., September 20, 1019) under 35 U.S.C. 102(a)(2).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829